Keewiu, J.
The judgment of the court below setting aside the award of the Industrial. Commission rests upon the conclusion of the court that the Industrial Gommission acted without or in excess of its powers in finding that the appellant Jela Nevadjic was living with her husband at the time of his death. The question therefore presented on this appeal is whether the Commission acted without or in excess of its powers in making such finding.
Sub. 3, sec. 2394 — 9, of the Workmen’s Compensation Act provides a death benefit “in case the deceased employee leaves a person or persons wholly dependent on him for support.”
Sub. 3, sec. 2394 — 10, provides:
“3. The following shall be conclusively presumed to be solely and wholly dependent for support upon a deceased employee :
“(a) A wife upon a husband with whom she is living at the time of his death.
“(b) A husband upon a wife with whom he is living at the time of her death.
“(c) A child or children under the age of eighteen years (or over said age, but physically or mentally incapacitated from earning), upon the parent with whom he or they are living at the time of the death of such parent, there being no surviving dependent parent. In case there is more than one child thus dependent, the death benefit shall be divided equally among them.
*101“In 'all other cases questions of entire or-partial dependency shall he determined in accordance with the fact, as the fact may be at the time of the death of the employee; . . . ”
The Industrial Commission in its opinion filed in the case with its findings defined the phrase “living together” thus:
“We are of the opinion that the husband and wife are to be considered as living together, even though one or the other may be absent from the home for a considerable length of time and separated by great distance; they are living together when they are not living apart, when there is neither legal nor actual separation of the bonds of matrimony.”
We have been cited to no authority directly in point and have found none where the words “living together” have been construed in a statute similar to the one now before us. Authorities are cited by counsel where the words “living together” and similar phrases have been defined in standard dictionaries, and in statutes quite different from the one now before us. And it is argued by counsel for respondent that, giving the words the meaning ascribed to them according to the common and approved usage of the language, they import a dwelling together in the same place.
In giving construction to such statutes words are to be taken and construed in the sense in which they are understood in common language, taking into consideration the text and subject matter relative to which they are employed.
It has been ruled in England that terms used in the Workmen’s Compensation Acts should be given their practical, popular meaning, and that a technical construction should not be placed upon them. Smith v. Coles, [1905] 2 K. B. 827; Rogers v. Cardiff Corp. 8 Workmen’s Comp. Cases, 51; Adams v. Shaddock, [1905] 2 K. B. 859.
Proof of total dependency is dispensed with under the statute where the husband and wife are “living together” at the time of the death of the injured employee. It seems, there*102fore, quite obvious that the legislature intended by the use of the words to include all cases where there is no legal or actual severance of the marital relation, though there may be physical separation of the parties by time and distance. The “living together” contemplated by the statute, we think, was intended to cover cases where no break in the marriage relation existed, and therefore physical dwelling together is not necessary in order to bring the parties within the words “living together.” There must be a legal separation or an actual separation in the nature of an estrangement, else there is a “living together” within the meaning of the statute. This seems to be the reasonable and practical construction of the law, and the one which we think the legislature intended.
If the law should receive the construction that -there must be physical dwelling together in order to satisfy the statute, it is plain that the purpose of the law would in many cases be defeated, because in many cases the spouse may be absent from home for long intervals, although there be no break in the marriage relation,, no estrangement, and no intent to separate or sever the existing relation or change the relations or obligations created by the marriage contract.
The circuit judge below conceded in his opinion in the record that temporary absence from home or from the place at which the other spouse resides would not warrant a finding that the wife was not living with the husband, if death occurred during such temporary absence, and that there is no fixed rule as to length of time that will take the case out of the statutory presumption of dependency. But he further held that the limit as to time had been exceeded in the instant case. In this conclusion we think the court below erred. There seems to be no solid reason why an absence of a month or a year or less should require a different construction of the words “living together” than an absence of three years and three months or more. The question does not turn on time or distance, but upon the nature and character of the absence *103and tbe intention of tbe parties respecting it. Intent is an important element in determining tbe nature of absence. Ex parte Gilmore, 64 Eng. Com. Law, 967; Williams v. Williams, 122 Wis. 27, 99 N. W. 431; Thompson v. Thompson, 53 Wis. 153, 10 N. W. 166; Miller v. Sovereign Camp W. O. W. 140 Wis. 505, 122 N. W. 1126.
The status of the parties was established by their relation as husband and wife in their native country. that relation having once existed is presumed to continue. State ex rel. Coffey v. Chittenden, 112 Wis. 569, 88 N. W. 587. It may well be that long-continued physical separation, unexplained, might raise an inference that the parties were not living together within the meaning of the statute under consideration, but the proof bere is ample to rebut such inference. the intent and purpose of the separation is explained, and the evidence shows that the marital relation continued without break. Time and distance alone cannot sever such relation without intent or purpose to do so.
The findings of the Industrial Commission on questions of fact should not be disturbed if there is a substantial basis for the decision. State ex rel. N. C. Foster L. Co. v. Williams, 123 Wis. 61, 100 N. W. 1048; State ex rel. Milwaukee Med. College v. Chittenden, 127 Wis. 468, 107 N. W. 500. But it is claimed by counsel for respondent that the finding to the effect that the deceased and bis wife were “living together” is a conclusion of law and not a finding of fact, and that to bold otherwise would permit the Industrial Commission, a quasi-judicial body, to determine the legal significance of any and all parts of the law and conclude the parties from a judicial construction of the law by the courts.
Whether the parties were living together was a question of fact to be tried and determined by the Commission. Travelers Ins. Co. v. Hallauer, 131 Wis. 371, 111 N. W. 527. What constitutes “living together,” where tbe facts are un*104disputed and no conflicting inferences can be drawn from the evidence, is a question of law for the court.
In the instant case the Commission made its findings upon the facts leading up to the conclusion or ultimate fact which it stated, viz. that the parties were living together. The facts found formed the basis for the conclusion that the parties were living together, and the Commission had reasonable ground for the decision. Clancy v. Board of F. & P. Comm’rs, 150 Wis. 630, 138 N. W. 109.
“Findings of-fact,” as recognized by the decisions of this court, mean findings of ultimate rather than evidentiary facts. Briere v. Taylor, 126 Wis. 347, 105 N. W. 817; Chippewa B. Co. v. Durand, 122 Wis. 85, 99 N. W. 603; McDougald v. New Richmond R. M. Co. 125 Wis. 121, 103 N. W. 244; Travelers Ins. Co. v. Hallauer, 131 Wis. 371, 111 N. W. 527; Cole v. Cole, 27 Wis. 531.
It is only when the facts are undisputed and no conflicting inferences respecting the ultimate fact can be drawn therefrom that the question becomes one of law. Ennis v. M. A. Hanna D. Co. 148 Wis. 655, 134 N. W. 1051. The question of intent was an important factor in determining whether the parties were living together. This is ordinarily a question of fact. Hoff v. Hackett, 148 Wis. 32, 134 N. W. 132. We think the inference drawn by the Commission that Jela Nevadjic and her husband were living together at the time of his death is supported by the established facts.
By the Court. — The judgment is reversed, and the cause remanded to the circuit court with instructions to affirm the award of the Industñal iCommission. No costs will be allowed in this court, except that respondent pay the clerk’s fees.